Name: Commission Regulation (EEC) No 2301/80 of 2 September 1980 fixing the export levy on white sugar and raw sugar
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 3 . 9 . 80 Official Journal of the European Communities No L 232/5 COMMISSION REGULATION (EEC) No 2301/80 of 2 September 1980 fixing the export levy on white sugar and raw sugar Whereas it follows from applying the rules, criteria and other provisions contained in the Regulation (EEC) No 2005/80 to the information at present avail ­ able to the Commission, that the export levy at present in force should be altered as shown in the Annex to this Regulation, HAS ADOPTED THIS REGULATION : Article 1 The export levy on sugar provided for in the first subparagraph of Article 17 ( 1 ) of Regulation (EEC) No 3330/74 is fixed as shown in the Annex to this Regula ­ tion . Article 2 This Regulation shall enter into force on 3 September 1980 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3330/74 of 19 December 1974 on the common organi ­ zation of the market in sugar ('), as last amended by Regulation (EEC) No 1396/78 (2), and in particular Article 17 (6) thereof, Having regard to Council Regulation (EEC) No 608/72 of 23 March 1972 laying down rules to be applied in cases of considerable price rises on the world sugar market (3), and in particular Article 1 (2) thereof, Whereas the export levy on white sugar and raw sugar was fixed by Regulation (EEC) No 2005/80 (4), as last amended by Regulation (EEC) No 2247/80 (5) ; This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 2 September 1980 . For the Commission Finn GUNDELACH Vice-President ( ») OJ No L 359, 31 . 12. 1974, p. 1 . (2 ) OJ No L 170, 27 . 6 . 1978 , p. 1 . (3) OJ No L 75, 28 . 3 . 1972, p . 5 . ( «) OJ No L 195, 29 . 7 . 1980, p . 33 . (5 ) OJ No L 225, 28 . 8 . 1980, p . 22 . No L 232/6 Official Journal of the European Communities 3 . 9 . 80 ANNEX to the Commission Regulation of 2 September 1980 fixing the export levy on white sugar and raw sugar (ECU/100 kg) CCT heading No Description Amount of the export levy 17.01 Beet sugar and cane sugar, solid : A. White sugar : flavoured or coloured sugar ex B. Raw sugar other than candy sugar 305 13-08 (') (') This amount applies to raw sugar with a 92 % yield . If the yield of the exported raw sugar is different from 92 % the levy to be applied shall be calculated in conformity with Article 2 of Regulation (EEC) No 825/75.